FILEn

UNITED STATES DISTRlCT COURT FEB 1 8 ma

FOR THE DISTRICT OF COLUMBIA
Clerk. U.S. Dlstt‘act & Bankru

Eric Flores’ Courts mr me mstrict ot col

Plaintiff,

Civil Action No.  -' a 2 y

v.
Director of the Undergraduate
Admissions Office, George Washington

University,

Defendant.

\n_/\¢_/\_/\¢_/\_/H_/"~¢_/\_/\_/\_/\_/\_/

MEMORANDUM OPINION

This matter is before the Court on review of the plaintiffs pro se complaint and
application to proceed in_forma pauperis. The application will be granted and the case will bc
dismissed pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii) (requiring dismissal ofa case upon a
determination that the complaint fails to state a claim upon which relief may be granted).

The plaintiff, a resident of El Paso, Texas, has captioned this action "Petition for Equal
Protection of Law Right." He alleges that George Washington University ("GWU") in the
District of Columbia "deprived [him] of equal protection of law by refuseing [sic] to grant [him]
admission as a student." Compl. at 2. According to the plaintiff, he was denied admission
because "of an academic barrier such as not haveing [sic] a high grade point average
competitively compared to the other students of the same university." Id.

The Constitution’s equal protection clause "applies to the District of Columbia via the
Fifth Amendment" and "requires state actors to treat similarly situated persons alike." Grissom
v. Distrz`ct ofColiumbia, 853 F. Supp. 2d 118, 126 (D.D.C. 2()12) (citing Bollfng v. Sharpe, 347

U.S. 497, 499 (1954); Cz`ty ofCleburne v.' Cleburne Living Ctr., Inc., 473 U.S. 432, 439 (1985))
1

(other citations omitted). To succeed on an equal protection claim, a plaintiff must show that
"[he] has been intentionally treated differently from others similarly situated and that there is no
rational basis for the difference in treatment." Vilfage of Willowbrook v. Olech, 528 U.S. 562,
564 (2000) (citations omitted).

The equal protection clause is intended "to secure every person within the State’s
jurisdiction against intentional and arbitrary discrimination, whether occasioned by express terms
of a statute or by its improper execution through duly constituted agents." Id. (citation and
internal quotation marks omitted). As a private entity, GWU generally is not subject to liability
under the equal protection clause, see Hajjar-Nejad v. George Washinglon Unz`ver.s'ity, 873 F.
Supp. 2d 1, 15 (D.D.C. 2012), and the plaintiff has not pleaded sufficient facts to support a claim
under "the possible exception of racial discrimination by [a] recipient[] of government funding.”
Grenya v. George Washington Unz`versity, 512 F.Zd 556, 560 (1975); see Ashcro_fl v. Iqbal, 556
U.S. 662, 676 (2009) ("Where the claim is invidious discrimination in contravention of the . . .
Fifth Amendment[], our decisions make clear that the plaintiff must plead and prove that the
defendant acted with discriminatory purpose."). Besides, the similarly situated element of the
equal protection claim is defeated by the plaintiff s acknowledgment that his low grade point
average is not competitive with "other students of the same university," Compl. at 2, which also

establishes a rational basis for GWU’s decision to deny his admission. Hence, this case will be

dismissed.]   6
a 5 //@

United §{ites District li.ldge
Date: January  ,2014

' A separate Order accompanies this Memorandum Opinion.